Citation Nr: 0101190	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected schizophrenia, paranoid type, currently evaluated 
as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected schizophrenia, paranoid 
type, is manifested by complaints of hearing voices, 
intermittent suicidal ideation, illogical speech, complaints 
of depression, impaired impulse control, and serious 
occupational and social impairment.

3.  The veteran, who completed high school, had prior work 
experience as a porter (before entering the military), but 
has not held gainful employment since his service discharge 
in 1982.

4.  There is medical evidence of record indicating that the 
veteran's schizophrenia, paranoid type, precludes substantial 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent disability rating 
for schizophrenia, paranoid type, but not higher, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (2000).

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)(to be 
codified in part at 38 U.S.C. § 5107); 38 C.F.R. § 4.16 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for an 
increased evaluation for his service-connected schizophrenia, 
and a claim for a total rating based on unemployability due 
to his schizophrenia.  

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which applies to all pending claims 
for VA benefits, and which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified, in part, at 38 U.S.C. 
§ 5103A).  While this law was enacted during the pendency of 
this appeal, and thus, was not considered by the RO, the 
Board finds that the RO's actions comply with the 
requirements of the new statute, with regard to the veteran's 
claims on appeal.  In that regard, it appears that all 
relevant evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded VA 
examinations to assist in rating his service connected 
disability, which the Board finds were adequate for rating 
purposes.  The Board concludes that the duty to assist the 
veteran in substantiating his claims has been satisfied, and 
the Board will proceed with appellate disposition. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The determination of whether an 
increased evaluation is warranted is to be based on a review 
of the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The severity of a psychiatric disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4. 

1.  Increased Rating for Schizophrenia.

A review of the veteran's service medical records reflect 
that he required psychiatric hospitalization during service, 
and was discharged from service as a result of his 
psychiatric disability.  In a January 1985 rating decision, 
the veteran was awarded service connection for chronic 
paranoid schizophrenia, and a 50 percent rating was assigned 
from June 1982, reflecting the day after the veteran's 
discharge from military service.  Aside from a few periods of 
temporary total ratings for periods of hospitalization, the 
50 percent rating has remained in effect.  As noted earlier 
in this decision, in November 1997, the RO received the 
veteran's claim for an increased rating.  That claim was 
denied in a June 1998 rating decision.  The veteran disagreed 
with that denial, and initiated this appeal.

Reviewing the more recent evidence of record, the Board notes 
that in June 1994, the veteran was hospitalized for less than 
two weeks with a primary diagnosis of chronic paranoid 
schizophrenia, and alcohol abuse.  A Global Assessment of 
Functioning (GAF) score of 35 was assigned.  The week prior 
to his admission, he reportedly had shot his wife in the leg, 
and walked off a second floor roof, believing he was stepping 
onto a stairway.  Upon hospital discharge, the veteran was 
reportedly feeling less anxious.  There was no evidence of 
active psychosis, delusions, hallucinations, paranoid 
ideation, depression or anxiety.  The examiner noted that the 
veteran was unable to work due to chronic mental illness.  

An October 1997 VA emergency room record indicates that the 
veteran had attempted to inflict harm on himself and a family 
member with a gun.  The diagnosis was paranoid schizophrenia 
and acute exacerbation.  Upon examination, he was described 
as poorly groomed, dressed in street clothes, and pleasant 
and cooperative.  His affect was low, and his mood was 
congruent.  He was irritable at times.  Thought processes 
were logical and goal directed.  He complained of auditory 
hallucinations and persecutory delusions.  Insight and 
judgment were fair.  There was a strong odor of alcohol 
noted, and toxicological screening revealed cocaine.  A GAF 
of 50 was assigned.  Upon discharge, the veteran was 
apprehensive about leaving and stated that he could not face 
the real world.  The examiner commented that the veteran was 
unable to work due to mental illness.  

By statement received in December 1997, the veteran's mother 
requested to be named his custodian after the veteran 
suffered severe injuries, including a subdural hematoma which 
required surgical evacuation, when he was hit by a motor 
vehicle while he was attempting to cross a street as a 
pedestrian. 

An April 1998 consultation report reflects that a referral to 
social work for consideration of the veteran for 
rehabilitation or a training program was made, but there is 
no evidence in the claims file that the veteran was 
recommended for or accepted into such program, although July 
1998 notes reflect that the veteran was being considered for 
referral to an adult day program.  April 1998 notes also 
reflect that the veteran was "very irrational" and it was 
suspected that he was not compliant with his medication 
regimen.  April 1998 clinical notes further reflect that, at 
least on one outpatient visit, the veteran was unable to 
perform simple calculations and was not oriented to the day 
or date.

In a July 1998 VA examination for supportive therapy, the 
veteran reported that he was seven months old.  He indicated 
that he had thoughts of wanting to hurt himself.  He was 
casually dressed, and complained that he did not want to be 
in this world.  He stated that he could not do things, could 
not remember things, and became more agitated as he spoke.  
He indicated that he ran out in front of a truck to try and 
kill himself.  He stated that he heard voices, which 
commented on things against the world.  He also indicated 
that he had visual hallucinations.  He was described as 
paranoid, and mistrustful.  He was alert and oriented to 
place and time, semi-cooperative, and slightly agitated.  He 
was sad, but not currently suicidal or homicidal.  He was 
diagnosed with schizophrenia, paranoid type, and was 
scheduled to return to the clinic.

The summary of a VA hospitalization in August 1998 reflects 
that the veteran presented with complaints of decreased mood 
and suicidal ideation, as well as feelings of depression and 
hopelessness.  He reported being angry at the people around 
him.  The summary states that the veteran's December 1997 
injury when hit by a motor vehicle was a suicide attempt.  
The summary also reflects conflicting medical opinions 
regarding the veteran's diagnosis.  The veteran was found to 
have memory impairment and problems with language 
recognition.  The veteran attributed these problems to the 
craniotomy.  Neurological consultation resulted in a 
recommendation that the veteran undergo neuropsychiatric 
testing to determine the organic nature of his deficits.  The 
neuropsychiatric consultant opined that the veteran's 
presentation was inconsistent with organic disability and 
instead was possibly psychotic.  The veteran continued to 
manifest what was described as "childish" behavior 
throughout his hospitalization, and focused discussion on 
getting his education back and sexual issues.  

On VA examination conducted in December 1998, the veteran was 
clean and neat.  His thought processes showed mild 
perservation (sic).  He repeatedly requested that the 
examiner help him with certain problems.  He reported 
auditory hallucinations of "voices that say bad things to 
me."  He did not report any visual hallucinations.  His 
affect was of limited range, primarily a mixture of sad and 
angry.  His judgment and insight were greatly impaired.  He 
was oriented to self and place, but did not know the date.  
The examiner noted that the veteran had serious difficulty 
getting along with others.  A GAF score of 40 was assigned.  
The assigned diagnoses were: chronic paranoid schizophrenia; 
alcohol dependence, unknown status; cocaine dependence, 
unknown status; mixed personality disorder, by history; and, 
left temporal craniotomy.  The examiner stated that it was 
difficult to determine in one interview to determine which 
problems resulted from which source.  The examiner opined 
that it appeared that the veteran's schizophrenia was serious 
enough to keep him from working, even without the other 
problems he has had.

In a February 1999 statement, the veteran related that he had 
tried to commit suicide by walking in front of a car in 
December 1997.  A statement submitted by T.T., the veteran's 
acquaintance, indicated that she was with the veteran when he 
stepped in front of a car in December 1997, and that, before 
that occurred, the veteran had been talking "all day long" 
about killing himself.

February 1999 VA outpatient treatment notes reflect that the 
veteran continued to complain that he had difficulty reading 
and writing and he stated that he was there to "get his 
knowledge back."  The veteran's mother, who accompanied him, 
related that the veteran had been complaining of chest pain; 
the veteran disputed her statement.  The physician stated 
that the veteran's statements "hardly ever made sense or 
were germane to the issues at hand."  In a March 1999 VA 
outpatient record, the veteran continued to lament about his 
"inability to get his knowledge back."  He said he was sad 
and unhappy, and complained of hearing voices that would tell 
him to leave this place because he could not get his 
knowledge back.  He stated that the voices would occur every 
night.  However, the veteran reportedly slept alright, had a 
good appetite, fair energy, and slight interest in things.  
Nevertheless, the examiner indicated that due to his 
cognitive deficits, he was limited and dependent on others.  
He was casually dressed.  There were coherent thoughts for 
the most part, but he had problems with word recognitions.  
The examiner indicated that the veteran was not overtly 
psychotic, although he did relate experiencing 
hallucinations.  The examiner assigned a GAF of 50.  The 
examiner noted that the veteran was scheduled to be seen by 
the Mental Health Clinical for evaluation for a post-
neurosurgery psychiatric rehabilitation program. 

June 1999 VA outpatient treatment notes again reflect that 
the veteran was accompanied by his mother.  There were no 
abnormal physical findings.  The veteran reported that he and 
his wife were having sexual problems.  However, the evidence 
reflects that the veteran is divorced.  The assigned 
diagnoses were paranoid schizophrenia and post-traumatic 
encephalopathy, as well as impotence, by history.

July 1999 treatment notes reflect that the veteran had 
alcohol on his breath.  The veteran's mother, who accompanied 
him, confirmed that the veteran had a girlfriend who drank 
with him.  The veteran reiterated that he wanted his 
knowledge back.  The veteran's mother indicated that the 
veteran was going to "school" to help with the problem.  
Although the provider noted a question as to whether the 
veteran was perhaps in vocational rehabilitation, the record 
reflects that the veteran had previously attempted vocational 
rehabilitation shortly after discharge, and in the early 
1990's, but there is no indication that the veteran had again 
been accepted into a vocational rehabilitation program.  
While there are numerous references in the record to possible 
referrals to various resources, such as adult day programs 
and the like, it is not clear what type of "school" the 
veteran's mother was referring to.  

The RO assigned a 50 percent disability evaluation for the 
veteran's service-connected schizophrenia, paranoid type, 
under 38 C.F.R. § 4.130, Diagnostic Code 9203.  According to 
those criteria, a 50 percent rating contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circulatory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2000).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as:  suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The medical evidence shows that since the veteran submitted 
his claim, his symptomatology has included aggressive 
impulses, hearing voices, anxiety, chest pain, and difficulty 
communicating, including illogical or irrelevant speech.  Due 
to these symptoms, the veteran's health care providers 
requested on one occasion that the veteran be accompanied by 
another member of the family for his VA outpatient 
evaluations.  He requires ongoing psychiatric treatment and 
continuous medications.  He manifests near-continuous 
fixation on getting his "knowledge back."  He is dependent 
upon his mother.  In a February 1999 statement signed by the 
veteran, he requests that a custodian be appointed to handle 
his funds, as he does not feel that he is able to manage his 
own funds.  Based upon the above, and resolving all doubt in 
the veteran's favor, the Board finds that he manifests 
severe, although not total, occupational and social 
impairment, such that a 70 percent rating is warranted under 
38 C.F.R. § 4.130, Diagnostic Code 9203.

While the Board finds that the evidence warrants a 70 percent 
rating, the Board does not find that the criteria for a 100 
percent rating have been met.  In that regard, the Board 
notes that in the December 1998 VA examination, the veteran 
was assigned a GAF score of 40, according to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM-IV).  See 
38 C.F.R. § 4.130.  A GAF score of 40 indicates that the 
examinee has impairment in reality testing or communication, 
or major impairment in several areas, such as work or school.  
More recently, in a March 1999 VA medical record, the veteran 
was assigned a GAF of 50, which represents serious social and 
occupational impairment.  

Moreover, the more recent evidence establishes that the 
veteran is able to perform activities of daily living, 
although he requires assistance or supervision of others for 
management of funds and interactions with others outside the 
home of a business nature, such as obtaining health care.  He 
knows his own name and knows his family members, even though 
he is occasionally not orientated to the day and date.  There 
is no evidence that the veteran presents a persistent danger 
of hurting others, although the record reflects that he is 
irritable and has difficulty with impulse control.  While his 
thought processes and communications are impaired, he is not 
psychotic or grossly divorced from reality.  In a February 
1999 VA treatment record, it was noted that the veteran had 
coherent thoughts for the most part, had a good appetite, 
fair energy, and slight interest in things.  As such, the 
Board finds that the evidence does not establish that the 
veteran meets or approximates the criteria for a 100 percent 
evaluation for service-connected schizophrenia.  The evidence 
is not in equipoise to warrant an evaluation in excess of 70 
percent, and the provisions regarding reasonable doubt are 
not applicable.
 
II. TDIU.

The veteran has been granted service connection for 
schizophrenia, which is evaluated as 70 percent disabling, 
pursuant to this decision.  That is the veteran's only 
service-connected disability.  The evidence reflects that the 
veteran has no vocational or employment experience, except as 
a porter, the job he held while in high school.  The evidence 
reflects that the veteran sought and was approved for 
vocational rehabilitation as an automotive technician, but it 
is not clear whether the veteran completed the approved 
program of education; if he did, he did not obtain employment 
as an automotive technician.  

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, it must be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

The issue of unemployability must be determined without 
regard to the age of the veteran.  38 C.F.R. §§ 3.341(a), 
4.19.  Marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service-
connected conditions, which place him in a different position 
than other veterans having a combined 70 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service-
connected disorders, is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran has stated that he is unable to work.  He has 
also stated his belief that he is unable to manage his own 
compensation benefits, and has requested that a custodian be 
appointed to manage his funds for him.  Significantly, 
several VA health care providers have indicated that the 
veteran was unemployable, due to his mental disorders.  In a 
June 1994 VA hospitalization report, the examiner noted that 
the veteran was unable to work due to chronic mental illness.  
In an October 1997 VA medical record, the veteran was also 
described as being unable to work due to mental illness.  
Finally, in a December 1998 VA examination, the examiner 
opined that it appeared that the veteran's schizophrenia was 
serious enough to keep him from working, even without the 
other problems he has had.  In light of the veteran's 
employment and education history, combined with the foregoing 
medical opinions, the Board finds that there is sufficient 
evidence to warrant assignment of a total disability rating 
based on individual unemployability due to a service-
connected disability, and the appeal is granted.


ORDER

Subject to laws and regulations governing awards of monetary 
benefits, a 70 percent rating for service-connected 
schizophrenia, paranoid type, is granted, 

Subject to laws and regulations governing awards of monetary 
benefits, a total disability rating based on individual 
unemployability due to a service-connected disability, is 
granted.  



		
L. M. HELINSKI
Acting Member, Board of Veterans' Appeals

 


